                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

 UNITED STATES OF AMERICA                       )
                                                ) Case No. 1:18-cr-126
 v.                                             )
                                                ) Judge Collier/Steger
 JAMES JACKIE JONES                             )

                                            ORDER

       U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (“R&R”)

(Doc. 27) recommending that the Court: (1) grant Defendant’s motion to withdraw his not guilty

plea as to Count One of the one-count Indictment; (2) accept Defendant’s guilty plea as to Count

One of the one count Indictment; (3) adjudicate Defendant guilty of knowingly possessing a

firearm after having been convicted of a felony in violation of 18 U.S.C. § 922(g)(1); and (4) order

that Defendant remain in custody until sentencing in this matter or further order of this Court.

Subsequent to the filing of Magistrate Judge Steger’s R&R, Defendant sent the Court two letters

which raised three separate issues: (1) Defendant’s desire to potentially withdraw his guilty plea;

(2) Defendant’s dissatisfaction with his attorney; and (3) Defendant’s dissatisfaction with the

medical treatment he has received while incarcerated. (Docs. 30, 32.)

       Magistrate Judge Steger held a hearing on March 5, 2019, addressing each of the issues

Defendant raised. During the hearing, Defendant stated he no longer sought to be appointed new

counsel or withdraw his guilty plea. He expressed his primary concern to be with his medical

treatment, which Magistrate Judge Steger addressed further.

       Neither party has otherwise objected to Magistrate Judge Steger’s R&R. After reviewing

the record, the Court agrees with Magistrate Judge Steger’s R&R. Accordingly, the Court
ACCEPTS and ADOPTS the magistrate judge’s R&R (Doc. 27) pursuant to 28 U.S.C.

§ 636(b)(1) and ORDERS as follows:

   1. Defendant’s motion to withdraw his not guilty plea as to Count One of the one count

      Indictment is GRANTED;

   2. Defendant’s plea of guilty to Count One of the one count Indictment is ACCEPTED;

   3. Defendant is hereby ADJUDGED guilty of knowingly possessing a firearm after having

      been convicted of a felony in violation of 18 U.S.C. § 922(g)(1);

   4. A decision on whether to accept the plea agreement is DEFERRED until sentencing; and

   5. Defendant SHALL REMAIN in custody until sentencing in this matter which is scheduled

      to take place on August 7, 2019, at 2:00 p.m. before the undersigned, or until further order

      of this Court.



   SO ORDERED.

   ENTER:

                                                    /s/
                                                    CURTIS L. COLLIER
                                                    UNITED STATES DISTRICT JUDGE




                                              2
